—Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered February 19, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 6 to 12 years, unanimously affirmed.
Defendant was arrested in a "buy-and-bust” operation as a "steerer” who aided his codefendants in selling crack cocaine to an undercover officer. Defendant does not contest the sufficiency of the evidence. Rather, he claims that certain comments made by the prosecutor during summation deprived him of a fair trial. Several of these comments were not objected to and thus were not preserved for appellate review *342(People v Balls, 69 NY2d 641), and we decline to reach the issue in the interests of justice. In any event, we have examined the comments and were we to consider the issue, we would find that the comments were not objectionable and, for the most part, constituted fair response to the arguments made by defense counsel on summation. (See, People v Galloway, 54 NY2d 396, 400.) Concur—Murphy, P. J., Sullivan, Milonas, Kassal and Wallach, JJ.